Exhibit 10.35

Summary of MeadWestvaco Corporation Annual Incentive Plan under 2005 Performance

Incentive Plan, as amended

Under the MeadWestvaco Corporation Annual Incentive Plan (the “Plan”), which is
a part of the 2005 Performance Incentive Plan, the Compensation and Organization
Development Committee (the “Committee”) of the Board of Directors annually
awards each executive an annual incentive award that is payable in cash. The
size of each executive officer’s annual award is determined by application of
his or her annual incentive target expressed as a percentage of base salary,
which the Committee examines annually to confirm that the target is reasonable
when viewed against external competitive market data, peer group and general
industry trends.

Annual cash incentives are payable only if designated objectives for key
financial and/or operational metrics are met, unless they are reduced at the
discretion of the Committee. These objectives for executive officers are set by
the Committee, and generally include such targets as earnings before interest
and taxes (“EBIT”), free cash flow, productivity, and general and administrative
savings. Annual incentives are subject to a maximum payout of 200% of target
performance with a minimum threshold equal to 50% of target, generally. In the
event of below target performance, the Committee shall reduce award values to
reflect proportional progress made towards target performance levels.